            Case 8:19-ap-00442-CPM          Doc 15     Filed 10/21/19     Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 IN RE: VILLA BELLINI RISTORANTE &
 LOUNGE, INC.                                            Case No. 8:19-bk-06943-CPM
 Debtor,


 VILLA BELLINI RISTORANTE &                              Adv. Pro. No. 19-ap-0442-CPM
 LOUNGE, INC.
 vs.


 CIRO MANCINI and CLARITA
 MANCINI.
 Defendants.




 JOINT MOTION FOR ENTRY OF AN ORDER AUTHORIZING SUBSTITUTION OF
            COUNSEL FOR CERTAIN NON-DEBTOR PARTIES
       Pursuant to Local Rule 2091-2(d), Michael P. Brundage and the law firm BRUNDAGE

LAW, P.A., on the one hand, and Steven N. Tsangaris and the law firm Tsangaris Law Group,

PL, on the other, hereby jointly move for the entry of an order authorizing Mr. Tsangaris to be

substituted in the place of Michael P. Brundage as counsel for third party defendants, VINCENT

ADDONISIO, MARCO MARZOCCA CUNI, RUSSELL QUAGLIA and FRANCESCO

ARCIERI, in this proceeding. Both counsel certify that the clients have consented to the

substitution. The grounds in support of this Motion and the reasons it should be granted are as

follows:

       1.      On August 28, 2019, the Debtor, Villa Bellini Ristorante & Lounge, LLC

removed this case from the Sixth Judicial Circuit Court (the “State Court”) to this Court.
            Case 8:19-ap-00442-CPM          Doc 15     Filed 10/21/19     Page 2 of 5



       2.      The parties who are the subject of this Motion were third party defendants in the

State Court case and were represented by Michael P. Brundage, along with the Debtor. Steven N.

Tsangaris has agreed to represent these parties in the place of Mr. Brundage and the clients

consent to and support the substitution of Mr. Tsangaris in place of Mr. Brundage.

       3.      Allowing the requested substitution will assist in the prompt administration of this

adversary proceeding and will not cause prejudice to any party

       WHEREFORE, the Moving Parties respectfully requests that the Court grant this

Motion without a hearing and enter the proposed order attached hereto, together with such other

relief as the Court may deem appropriate.



 Dated: October 21, 2019                             Respectfully submitted,


 s/s Steven N. Tsangaris                             s/s Michael P. Brundage
 Steven N. Tsangaris, Esq.                           Michael P. Brundage, Esq.
 Florida Bar No. 848816                              Florida Bar No. 611621
 Tsangaris Law Group, PL                             BRUNDAGE LAW, P.A.
 623 East Tarpon Avenue                              100 Main Street Suite 204
 Tarpon Springs, FL. 34689                           Safety harbor, FL 34695
 (727) 945-7529 telephone                            (727) 250-2488
 (727) 945-7550 facsimile                            mpbrundagelaw@gmail.com
 Proposed Attorney for Third Party                   www.mpbrundagelaw.com
 Defendants                                          Attorneys for Debtor




                                                2
           Case 8:19-ap-00442-CPM        Doc 15     Filed 10/21/19     Page 3 of 5



                              CERTIFICATE OF SERVICE
       I hereby certify that this JOINT MOTION FOR ENTRY OF AN ORDER

AUTHORIZING SUBSTITUTION OF COUNSEL FOR CERTAIN NON-DEBTOR

PARTIES was filed via CM/ECF and was served electronically on counsel of record this 21st of

October 2019.

                                                 /s Michael Brundage
                                                 Michael P. Brundage




                                             3
           Case 8:19-ap-00442-CPM          Doc 15     Filed 10/21/19    Page 4 of 5




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 IN RE: VILLA BELLINI RISTORANTE &
 LOUNGE, INC.                                           Case No. 8:19-bk-06943-CPM
 Debtor,


 VILLA BELLINI RISTORANTE &                             Adv. Pro. No. 19-ap-0442-CPM
 LOUNGE, INC.
 vs.


 CIRO MANCINI and CLARITA
 MANCINI.
 Defendants.




 ORDER GRANTING JOINT MOTION FOR ENTRY OF AN ORDER AUTHORIZING
    SUBSTITUTION OF COUNSEL FOR CERTAIN NON-DEBTOR PARTIES


       THIS PROCEEDING came before this Court to consider the Joint Motion For Entry Of

An Order Authorizing Substitution of Counsel For Certain Non-Debtor Parties (the “Joint

Motion”). Having considered the joint motion, the record in this case and being otherwise fully




                                                1
            Case 8:19-ap-00442-CPM         Doc 15     Filed 10/21/19     Page 5 of 5



advised in the premises, it is

       ORDERED that the Joint Motion is hereby GRANTED and Steven N. Tsangaris of the

law firm of Tsangaris Law Group, LP is hereby substituted in the place and stead of Michael P.

Brundage of the law firm BRUNDAGE LAW, P.A., and Michael P. Brundage and BRUNDAGE

LAW, P.A. shall hereby be relieved of any further responsibility in connection with this action

on behalf of VINCENT ADDONISIO, MARCO MARZOCCA CUNI, RUSSELL QUAGLIA

and/or FRANCESCO ARCIERI.




Attorney Steven N Tsangaris shall serve a copy of this Order on counsel of record within 3
business days of its entry.




                                                2
